   Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 1 of 40




     19-02963 (PGG)
                              In the
                   United States District Court
              For the Southern District of New York


      In re BCBG MAX AZRIA GLOBAL HOLDINGS, LLC, et al,

                                            Debtor.


                          NYAM, LLC,
                                            Appellant,
                           v.
DAVID MACGREEVEY, in his capacity as PLAN ADMINISTRATOR,

                                            Appellee.


        On Appeal from the United States Bankruptcy Court
             for the Southern District of New York

                   BRIEF FOR APPELLANT



                        Michael D. Hamersky, Esq.
                        Scott A. Griffin, Esq.
                        Richard K. Milin, Esq.
                        GRIFFIN HAMERSKY, LLP
                        420 Lexington Avenue, Suite 400
                        New York, NY 10170
                        Telephone: (646) 998-5580
                        rmilin@grifflegal.com
                        mhamersky@grifflegal.com

                        Counsel to Appellant, NYAM, LLC
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 2 of 40



                CORPORATE DISCLOSURE STATEMENT

      There is no parent corporation or publicly held corporation that owns 10% or

more of Appellant’s stock.




                                        ii
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 3 of 40



                STATEMENT CONCERNING ORAL ARGUMENT

      Appellant respectfully requests oral argument in the belief that it will assist

the Court. Although Appellant does not believe that its arguments are unusually

complex, Appellant’s factoring agreements can be difficult to interpret.

Accordingly, to the extent that the Court determines that it is required to interpret

those agreements, oral argument may assist the Court.




                                          iii
           Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 4 of 40



                                      TABLE OF CONTENTS
                                                                                                                Page

TABLE OF AUTHORITIES ..................................................................................vi

PRELIMINARY STATEMENT ............................................................................. .1

STATEMENT OF SUBJECT MATTER AND APPELLATE JURISDICTION ... 2

STATEMENT OF THE ISSUES PRESENTED ..................................................... 2

STANDARD OF APPELLATE REVIEW .............................................................. 3

STATEMENT OF THE CASE ................................................................................ 3

         1. Appellant’s Factoring Agreement with Hana ........................................... 3

         2. Appellant’s and Hana’s Course of Dealing .............................................. .7

         3. Mr. Fleming’s Deposition Testimony ....................................................... 8

         4. The Parties’ Mutually Offsetting Debts .................................................. 10

         5. The Bankruptcy Court’s Ruling .............................................................. 10

SUMMARY OF ARGUMENT ............................................................................. 12

ARGUMENT ......................................................................................................... 14

APPELLANT SHOULD BE BE GRANTED A SUMMARY
JUDGMENT REVERSING THE COURT BELOW, AND DISMISSING
THIS PROCEEDING, BECAUSE APPELLANT IS ENTITLED TO SET
OFF ITS BCBG INVOICES AGAINST ITS DEBT TO BCBG ........................... 14

         POINT I. The Plain Words of Appellant’s Factoring Agreements Did Not
             Effectuate an Assignment of Appellant's BCBG Invoices to Its Factor
             Hana ................................................................................................... 15

         POINT II. Appellant’s and Hana’s Declarations Entitle Appellant
             to a Summary Judgment that Appellant Owns the BCBG Invoices
             at Issue ............................................................................................... 17

                                                          iv
           Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 5 of 40



                                                                                                            Page

         POINT III. The Bankruptcy Court Should Not Have Disregarded the
             Declarations of Appellant and Hana, which This Court Can and
             Should Properly Rely On ................................................................... 19

         POINT IV. Even If the Unambiguous Words of the Factoring
             Agreements Had Effectuated an Assignment – and They Did Not –
             The Contracting Parties Were Free to Modify Their Agreement and
             Conduct Their Business as They Chose ............................................ 24

         POINT V. Hana Does Not Own the $1.7 Million in Invoices at Issue
             Here Because Hana Gave Appellant No Consideration for Them .... 28

CONCLUSION ...................................................................................................... 30




                                                        v
           Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 6 of 40



                                  TABLE OF AUTHORITIES

                                                                                                    Page
Cases:

Ahmad v. Furlong, 435 F.3d 1196 (10th Cir. 2006) .......................................... 27

Alvarado Orthopedic Research, L.P. v. Linvatec Corp.,
   2013 WL 2351814 (S.D. Cal. May 24, 2013) .............................................. 25

Amalgamated Transit Union v. Superior Court, 46 Cal.4th 993 (2009) ............ 28

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ................................... ...14

Barclays Capital Inc. v. Giddens (In re Lehman Brothers Inc.),
  478 B.R. 570 (S.D.N.Y. 2012) ........................................................................ 3

Binder & Binder PC v. Barnhart, 481 F.3d 141 (2d Cir. 2007) ........................ 15

Britz Fertilizers, Inc. v. Bayer Corp.,
   665 F. Supp. 2d 1142 (E.D. Cal. 2009) .................................................. 18-19

Capital Records, LLC v. ReDIGI, Inc.,
  934 F. Supp.2d 640 (S.D.N.Y. 2013) ........................................................... 14

Crawford v. Franklin Credit Mgmt. Corp., 758 F.3d 473 (2d Cir. 2014) ........ 22

Embassy Realty Assoc. v. Southwest Prods. Co.,
  126 Cal.App.2d 725 (Cal. App.2d 1954) ...................................................... 28

Fine v. Bradshaw, 138 Cal. App.2d 863 (3d Dist. 1956) .................................. 17

Foad Consulting Group, Inc. v. Azzalino, 270 F.3d 821 (9th Cir. 2001) ........... 25

G.P.P., Inc. v. Guardian Protection Prods., 2017 WL 1881385 (E.D. Cal.) .... 25

Harrison v. Adams, 20 Cal.2d 646 (1942) ................................................... 19, 29

In re Baumblit, 251 B.R. 442 (E.D.N.Y. 2000) ................................................... 3



                                                      vi
             Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 7 of 40



                                                                                                               Page

In re Calpine, 406 B.R. 463 (S.D.N.Y. 2009) ................................................... 25

In re Old Carco LLC, 551 B.R. 124 (2016) ....................................................... 27

In re U.S. Express, 255 F.Supp. 584 (N.D. Ca. 1966) ................................. 16-17

In re World Trade Ctr. Disaster Site Litig., 758 F.3d 202 (2d Cir. 2014) ..... 3, 22

James v. Zurich-Am. Ins. Co. of Ill., 203 F.3d 250 (3d Cir. 2000) .................... 27

Kanno v. Marwit Capital Partners II, 18 Cal.App.5th 987 (2017) ................... 19

Matanuska Valley Farmers Coop Ass’n v. Monaghan,
  188 F.2d 906 (9th Cir. 1951) ......................................................................... 25

Moll v. Telesector Resources Group, 760 F.3d 198 (2d Cir. 2014)................... 21

National R. Co. v. Metropolitan T. Co., 17 Cal.2d 827 (1941) ......................... 29

Straube v. Fla. Union Free Sch. Dist., 801 F.Supp. 1164 (S.D.N.Y. 1992) ...... 15

Swift Harvest USA, LLC v. Dollar General Corp.,
  2018 WL 7348845 (C.D. Ca. 2018) .............................................................. 28

Tri-Star Electronics Intern. v. Preci-Dip Durtal,
   619 F.3d 1364 (Fed. Cir. 2010)..................................................................... 27

Statutes and Rules:

11 U.S.C. § 553 .................................................................................................. 19

28 U.S.C. § 157(b) ............................................................................................... 2

28 U.S.C. § 158(a) ............................................................................................... 2

28 U.S.C. § 1334 .................................................................................................. 2

Cal. Code Civ. P. 1856 .......................................................................... 19-20, 24


                                                            vii
            Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 8 of 40




                                                                                                            Page

Fed. R. Civ. P. § 56(a) ....................................................................................... 14

Fed. R. Bankr. P. § 8002(a)(1) ............................................................................. 2

Other Authorities:

American Heritage Dictionary ........................................................................... 16

Merriam-Webster Dictionary ............................................................................. 16

2 Farnsworth on Contracts (3d) § 7.9 .......................................................... 26-27

Restatement (Second) of the Law of Contracts § 201(1) ................................... 26

Restatement (Second) of the Law of Contracts § 332 ....................................... 29




                                                           viii
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 9 of 40



                        PRELIMINARY STATEMENT

      Appellant NYAM, LLC respectfully submits this Brief in support of its appeal

from the order (the “Order”) of the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”) dated March 13, 2019 which

granted Appellee MacGreevey, Plan Administrator for Chapter 11 debtor BCBG, a

summary judgment for $675,000, dismissed Appellant’s defense that it is entitled to

set off $1.7 million in invoices that BCBG owes to Appellant (the “BCBG Invoices”

or the “Invoices”) against Appellant’s $675,000 debt to BCBG, and denied

Appellant’s cross-motion for summary judgment on its setoff defense.

      The Order should be reversed. The Bankruptcy Court substituted its own view

of how Appellant’s factoring agreements worked for the view of both contracting

parties, refusing to consider the Declarations of Appellant and its factor Hana

(the “Declarations”), Docket Entry (“D.E.”) 30, Exhs. A, B) or to conduct a trial.

The Court ruled that Appellant’s factoring agreements assigned $1.7 million in

BCBG Invoices to Hana – though Appellant received no consideration for doing so

– and that Appellant could not set off the Invoices against its debt to BCBG because

it no longer owned them. The Court held that the factoring agreements definitively

established that Hana, rather than Appellant, owns the BCBG Invoices, making a

trial unnecessary, even though Appellant and Hana both state otherwise.




                                         1
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 10 of 40



      This is not the textbook case in which the parties to a contract disagree as to

its interpretation. In that circumstance, the written contract establishes the parties’

“manifest intent” and is normally controlling absent an ambiguity. Here, in contrast,

the contracting parties agree as to how their contracts should be interpreted, and how

they worked in practice, yet the Court rejected both contracting parties’ view and

adopted a different view based solely on the contracts’ words. Further, even if Appel-

lant had assigned $1.7 million in BCBG Invoices to Hana, as the Court held, the

assignment would be void because Appellant received no consideration in exchange.

STATEMENT OF SUBJECT MATTER AND APPELLATE JURISDICTION

      The Bankruptcy Court had jurisdiction to hear this case under 28 U.S.C.

§§ 157(b) and 1334 because this is a core proceeding. This Court has jurisdiction

over this appeal pursuant to 28 U.S.C. § 158(a). This appeal is from the final Order,

entered on March 13, 2019, which dismissed Appellant’s setoff defense and awarded

Appellee $675,000. [D.E. 37.] On March 26, 2019, Appellant filed a timely Notice

of Appeal pursuant to Fed. R. Bankr. P. 8002(a)(1). [D.E. 41.]

                 STATEMENT OF THE ISSUES PRESENTED

      1. Did the Bankruptcy Court err by granting a summary judgment that

Appellant’s factoring agreements assigned $1.7 million in BCBG Invoices to its

factor Hana even though Hana rejected the Invoices for factoring, did not purchase

them, and provided no consideration for them? The standard of review is de novo.

                                           2
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 11 of 40



      2. Did the Bankruptcy Court err by refusing to consider the Declarations of

Appellant and its factor concerning their understanding of and conduct under

Appellant’s factoring agreements – even though they were the only parties to those

agreements – and relying on the Court’s own interpretation instead? The standard of

review is de novo.

      3. Did the Bankruptcy Court err by granting summary judgment to Appellee

rather than Appellant even though the undisputed facts show, and Appellant and its

factor agree, that Appellant owns the BCBG Invoices at issue? The standard of

review is de novo.

                     STANDARD OF APPELLATE REVIEW

      The Bankruptcy Court’s grant of summary judgment, including its interpreta-

tion of Appellant’s agreements and application of the “sham issue of fact” doctrine,

are reviewed de novo. See Barclays Capital Inc. v. Giddens (In re Lehman Brothers

Inc.), 478 B.R. 570, 582 (S.D.N.Y. 2012); In re World Trade Ctr. Disaster Site Litig.,

758 F.3d 202, 210 (2d Cir. 2014); In re Baumblit, 251 B.R. 442, 443 (E.D.N.Y. 2000).

                         STATEMENT OF THE CASE

      1. Appellant’s Factoring Agreement with Hana

      Appellant and Hana entered into their Factoring Agreement to finance Appel-

lant’s business with BCBG in September 2015. (See Factoring Agreement (“FA”),

D.E. 27, Exh. B.) Under the Factoring Agreement, Hana gave Appellant advances


                                          3
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 12 of 40



on BCBG Invoices. Upon collection of the Invoices, Hana charged interest and fees

like a bank and paid the balance, net of Hana’s advance, to Appellant. (See FA

§§ 1.1-2.2.)

      The Factoring Agreement stated that Appellant “agrees to sell, assign and

transfer to Hana … all of [Appellant’s] Accounts, with full power to Hana to collect

and otherwise deal with such Accounts as the sole and exclusive owner thereof.”

(FA § 1.1.) “Accounts” included invoices. (Id. § 13.)

      The Factoring Agreement also stated that “Hana hereby agrees to purchase,

all of Client’s Accounts.” (FA § 1.1.) However, Hana had broad discretion to refuse

to advance Appellant money based on BCBG Invoices. Hana was permitted, in its

“sole credit judgment, to establish credit lines” and give “credit approvals” through

its “E-Factoring System.” (Id. § 1.2(a).) If and only if Hana gave credit approval, an

invoice became an “Approved Account,” provided that specified conditions were

met, in which case Hana agreed to advance “up to” 85% of their value. (Id. §§ 1.2(a),

13.) However, Hana could withdraw its credit approval “at any time” and could not

be held liable to Appellant for “refusal to credit approve an Account.” (Id. § 1.2(c).)

Consequently, although Hana agreed to “purchase” all of Appellant’s BCBG In-

voices, it did not obligate itself to lend money on, or pay for, every Invoice.

      Hana assumed the credit risk for Approved Accounts and agreed to advance

Appellant money on those Accounts in its “sole discretion.” (Id. §§ 2.1(a)(1), 13.)


                                           4
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 13 of 40



Hana also had discretion to purchase and make advances on Non-Approved

Accounts. (Id. §§ 2.1(a)(1), 2.1(b), 13.) If Hana gave Appellant an advance on such

an Account, the Account became an “Eligible Account.” (Id. § 2.1(b).)

      Hana advanced money on Appellant’s BCBG Invoices, and it currently owns

$1.8 million in unpaid Invoices for which it has filed a proof of claim. (See HANA

Proof of Claim, Claim No. 01069.) The Invoices at issue here, in contrast, are

approximately $1.7 million in Non-Approved, ineligible Accounts for which Hana

did not advance Appellant any funds. (See D.E. 27, Exh. G; Thomas Decl., D.E. 30,

Exh. A ¶¶ 5-8, Fleming Decl., D.E. 30, Exh. B, ¶¶ 6-17.)

      On their face, Appellant’s agreements with Hana presumptively assigned

Hana all of Appellant’s BCBG Invoices. The Factoring Agreement expressly agreed

to sell and assign all BCBG Invoices to Hana. (See FA § 1.1.) Appellant sent Hana

each Invoice with a pre-printed Hana Assignment form stating that Appellant

“hereby sells, assigns, transfers and sets over” the attached invoices to Hana, “subject

to the provisions of the Factoring Agreement.” (See D.E. 27, Exh. H.) Each invoice

included a pre-printed instruction that it should be paid only to Hana, as § 7.1 of the

Factoring Agreement required. Hana then indicated whether Accounts were

Approved through its E-Factoring System. (See FA § 1.2(a); Thomas Decl. ¶ 5.)

      The Factoring Agreement gave Hana certain rights and duties with respect to

Non-Approved Accounts. Hana had the right to lend up to $200,000 on Non-


                                           5
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 14 of 40



Approved Accounts. (See FA §§ 2.1(a)(ii), 2.1(c)(ix), 2.1(d).) Hana also had duties

to credit Appellant for any sums Hana received for Non-Approved Accounts and,

subject to its discretion, to maintain certain reserves for them. (See FA §§ 1.4, 6.7.)

      However, as discussed above, the Factoring Agreement did not require Hana

to pay for, or lend any amount on, Non-Approved Accounts, and Hana did not do so

for the Invoices at issue here. (See Thomas Decl. ¶¶ 3-8.) Hana also had no duty to

collect Non-Approved Accounts or even to submit a claim if, as happened here,

Appellant’s customer became bankrupt. (See FA § 1.5.)

      Indeed, if the Factoring Agreement is read as the Bankruptcy Court read it, it

required Appellant to pay Hana the full amount of Non-Approved invoices even if

Hana provided no consideration for them. Hana did not assume the credit risk for

Non-Approved Accounts; they were “full recourse” to Appellant. (FA § 1.3.) Yet if

Hana owned all Non-Approved BCBG Invoices, and they were all “full recourse,”

then Appellant owed Hana the Invoices’ full amount even when, as here, Hana did

not advance any money or give any other consideration in exchange. The Factoring

Agreement did not even limit the amount due to the amount Hana advanced, which

might have been zero. (See id. § 6.4(e).) Thus, if the Bankruptcy Court’s reading of

the Factoring Agreement is upheld, Appellant could owe Hana $1.7 million for the

BCBG Invoices at issue even though Hana gave Appellant nothing for them.

      More generally, the Factoring Agreement does not expressly address how


                                           6
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 15 of 40



“ineligible” Accounts for which Hana did not advance funds should be treated. The

distinction between Eligible Accounts and ineligible Accounts appears only in § 2.1.

That section only states that Hana can make Non-Approved Accounts “Eligible” by

making advances on them in its discretion (see FA §§ 2.1(a), 2.1(b)) and excludes

certain Accounts from “Eligible” status. (See id. § 2.1(c).) The Factoring Agreement

does not otherwise distinguish between Eligible and ineligible Accounts.

      Given the foregoing, the plain words of Appellant’s factoring agreements

could not assign the BCBG Invoices at issue to Hana. Hana had an express obligation

to “purchase” the Invoices, and the agreements do not indicate that they effectuated

a “purchase.” In the Factoring Agreement, Hana only agreed to purchase invoices

in the future, and it retained discretion to refuse any advance or other consideration

for a proffered Invoice. (See FA §§ 1.1, 1.3, 2.1.) The other two factoring agreements

– the pre-printed Assignment forms and Invoices, both completed by Appellant –

similarly do not promise consideration for Appellant’s Invoices. (D.E. 27, Exh. 8.)

Consequently, only extrinsic evidence can show whether Hana purchased the Non-

Approved Invoices at issue here. That evidence unambiguously shows that Hana did

not purchase the Invoices.

      2. Appellant’s and Hana’s Course of Dealing

      Appellant and Hana did business as follows:

       Under Hana’s and NYAM’s factoring agreement, Hana had discretion
      whether to accept or reject each NYAM invoice for factoring.… Hana’s

                                          7
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 16 of 40



      procedure … was to review each NYAM invoice and notify NYAM,
      typically within five days, whether it would accept or reject the invoice for
      factoring. Hana provided notice of its decision as to which invoices it
      accepted for factoring, and which it rejected, through a computerized
      system to which NYAM had access.
        When Hana rejected an invoice for factoring, that invoice was not
      assigned to Hana and Hana did not accept any ownership interest in the
      invoice. Also, Hana did not factor those invoices and they were designated
      as “recourse,” meaning that Hana assumed no obligation to attempt to
      collect them.… The invoices identified in the NYAM proof of claim are
      all invoices that Hana rejected for factoring. Accordingly, Hana never took
      an ownership interest in those invoices, and BCBG (or its successor) owes
      them exclusively to NYAM, not to Hana.

(See Thomas Decl. ¶¶ 3-8; Fleming Decl. ¶¶ 3-8.)

      Appellant’s Mr. Fleming and Hana’s Mr. Thomas have explained why each

BCBG Invoice states that it is owned by and payable only to Hana as follows:

        All of the NYAM invoices … contained an instruction that payment
      should be remitted to Hana rather than to NYAM. This was done as a
      matter of convenience even when Hana had decided to reject the invoice
      for factoring. If an invoice that Hana rejected for factoring was paid to
      Hana, Hana’s practice was to credit the payment to [NYAM].

(Thomas Decl. ¶ 7; Fleming Decl. ¶ 7.)

      3. Mr. Fleming’s Deposition Testimony

      At his deposition, Appellant’s Mr. Fleming testified that all of Appellant’s

BCBG Invoices were initially “assigned” to Hana and then “pushed back” and

“reassigned” to Appellant if Hana rejected them for factoring. Mr. Fleming is not a

lawyer, and he clarified his testimony in his Declaration. It states:




                                           8
  Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 17 of 40



  In reviewing my [deposition] testimony, I have realized that my
terminology was not always precise. In particular, I testified that all of
NYAM’s [BCBG Invoices] were initially “assigned” to Hana, but that
some of the invoices were then “reassigned” to NYAM based on credit
considerations. My testimony was accurate as a practical business matter.
However, I have learned that lawyers’ interpretation of the word
“assignment” is somewhat different from the way I intended to use it at my
deposition. I would therefore like to clarify my testimony here.
  When NYAM wanted to assign an invoice to Hana for factoring, it filled
out a form entitled “Assignment” … which provided that NYAM “hereby
sells, assigns, transfers and sets over to HANA FINANCIAL…the
accounts receivable described in the attached copies of invoices….”
However, this “Assignment” was actually only a request for and offer of
assignment. An actual assignment was only effectuated if Hana accepted
the assignment and thereby agreed to lend NYAM money based on the
invoice. … Hana typically notified NYAM whether it had accepted the
assignment within five days of receiving the “Assignment” form.
  NYAM did not receive any loans, payments or anything else of value in
exchange for filling out an “Assignment” form….NYAM only received
value from Hana for a requested assignment, and only actually assigned
ownership of and the right to collect the invoices attached to the
“Assignment” form, once Hana accepted the assignment. When Hana
notified NYAM that it had rejected an invoice, the invoice, and the right
to own and collect it, remained with NYAM. Both NYAM and Hana
typically referred to these invoices as “recourse.”
  I testified that NYAM’s invoices were assigned to Hana and, if rejected,
reassigned to NYAM, because, in practice, NYAM filled out
“Assignment” forms and sent them to Hana. Also, the Factoring
Agreement states that all invoices will be assigned to Hana, although it
also specifies situations in which Hana can refuse the assignment.
  On reflection, I would like to make sure that my testimony is clear: The
“Assignment” forms requested an assignment, but did not actually
effectuate an assignment, because NYAM did not receive anything in
return unless Hana actually accepted NYAM’s assignment.
  In other words, ownership of invoices did not transfer back and forth
between NYAM and Hana when Hana rejected an invoice for factoring.
My understanding is that ownership of an invoice only transferred to Hana

                                   9
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 18 of 40



      once it approved the invoice for factoring and agreed to lend NYAM
      money based on the invoice. As a business matter, it would make no sense
      to transfer ownership of the right to collect a valuable invoice without
      receiving cash, a loan, or something else of equivalent value in exchange.
        Even though Hana sometimes loaned NYAM money based on
      “recourse” invoices, it did not take over ownership of or responsibility for
      collecting those invoices when it did so. When Hana loaned NYAM
      money based on “recourse” invoices, NYAM was responsible for repaying
      the loan whether or not the invoices were collected. In contrast, when
      Hana accepted an invoice for factoring, Hana was required to rely on the
      invoice to obtain repayment of its loan.
        My review of the files indicates that Hana did not lend NYAM money
      based on the “recourse” invoices supporting NYAM’s proof of claim.

(Fleming Decl. ¶¶ 9-17.)

      4. The Parties’ Mutually Offsetting Debts

      Appellee asserted a pre-petition claim against Appellant for $675,000.

Appellant’s cross-motion seeks a summary judgment that it is not required to pay

this debt because it is entitled to set off Claim No. 01070 against it. Claim No. 1070

seeks $1,754,149.50 based on unpaid BCBG Invoices. (NYAM Proof of Claim,

Claim No. 01070.)

      5. The Bankruptcy Court’s Ruling

      The Bankruptcy Court granted Appellee’s motion for summary judgment and

denied Appellant’s cross motion. The Court ruled:

        The written documents, which are comprised of the factoring agreement,
      the assignment, and the exemplar of the invoice that I have, even without
      regard to whether or not this particular invoice was actually received, there
      seems to be no dispute that the invoice contained the legend that is on this
      Exhibit H to Document 27-8.

                                         10
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 19 of 40




        The factoring agreement makes clear, both in the recital and in Section
      1 and in numerous other sections that this was an arrangement whereby all
      invoices were going to be – were assigned to Hana. Whether or not they
      were factored, whether or not they were advanced against, whether or not
      they were eligible was something that was contemplated to be determined
      after the fact.
        The assignment is clear on its face that it’s an assignment. It’s not an
      offer of an assignment. There is no reservation of rights or indication that
      until five days passes this isn’t really an assignment. No documents have
      been offered that contradict the clear and unambiguous provisions of these
      documents.
        In light of what I consider to be the black letter law that whe[n]
      documents are clear and unambiguous on their face, there is no need to
      resort to external, extraneous, additional materials such as the affidavits
      that have been proffered here, I’m going to grant summary judgement to
      BCBG and strike the set-off defense.
        That conclusion is bolstered by the fact that the affidavits that were
      offered to create an ambiguity are themselves a contradiction of both the
      documents and the prior testimony. And for that reason I’m not going to
      consider them, let alone credit them. I believe that the documents are clear
      and unambiguous on its face.
        So I’m going to grant summary judgement to BCBG and find that
      NYAM is liable to BCBG in the amount of $675,000, and NYAM’s second
      affirmative defense of setoff is dismissed in its entirely.

(D.E. 40 at 53-54.)

      The Bankruptcy Court did not expressly rule on three of Appellant’s key

arguments. The first argument was that Appellant’s assignments of BCBG Invoices

were not effective unless the assignments were accepted for factoring. (See id. at 10,

14, 16-17, 19-20, 22-23, 26, 30, 39-40.) The second argument was that no assignment




                                         11
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 20 of 40



of the Invoices at issue here could be valid because Appellant received no considera-

tion for them. (See id. at 13, 22-24, 26, 30-31, 36, 46, 50.)

      The third argument was that Appellant and Hana, as the only contracting

parties, were free to modify their written agreements if they chose to do so. The Court

implicitly rejected this argument by relying on the rule that oral testimony cannot be

introduced to modify “a document that clearly says X, Y, and Z.” (Id. at 45.) The

Court did not explain, however, why that rule should apply even when the

contracting parties do not disagree about how to interpret their agreements.

                          SUMMARY OF ARGUMENT

      The Bankruptcy Court erred by ruling on summary judgment that Appellant

had assigned the $1.7 million in BCBG Invoices at issue to its factor Hana – for no

consideration whatsoever – based on the plain words of the parties’ contracts alone.

      Appellant’s Factoring Agreement contained mutual covenants: “[Appellant]

hereby agrees to sell, assign and transfer to Hana, and Hana hereby agrees to

purchase, all of Client’s [Invoices].” (FA § 1.1 (emphasis added).) Yet the Bank-

ruptcy Court ruled that Appellant had assigned the Invoices at issue without even

considering whether Hana had satisfied its obligation to “purchase” them. The

Factoring Agreement itself did not effectuate a purchase, because Hana retained

discretion not to accept the Invoices for factoring or provide any other consideration

for them. Appellant’s only other factoring agreements – the Assignment and Invoice


                                          12
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 21 of 40



forms – similarly provided no consideration. Consequently, the Court should have

examined extrinsic evidence – particularly the Declarations of Appellant and Hana

– to determine whether Hana purchased the Invoices. Both Appellant and Hana

agree: Hana did not purchase the Invoices at issue, and they belong to Appellant.

      The Bankruptcy Court erred by refusing to consider the Declarations. Hana’s

Declaration alone establishes that it did not purchase the Invoices at issue and did

not own them. Yet, the Court disregarded Hana’s Declaration in apparent reliance

on the “parol evidence rule,” even though, under governing California law, Hana’s

statements concerning its rejection of the Invoices for factoring, the parties’ course

of dealing, any post-Agreement modification of the parties’ agreements by conduct

– and any other facts that did not clearly “contradict” the agreements’ terms – were

admissible even if the factoring agreements were unambiguous.

      Further, the “sham issue of fact” doctrine provided no ground for disregarding

Hana’s Declaration as a matter of law. Hana is not a party to this proceeding, its

Declaration did not contradict its own prior statement or testimony, and the

Bankruptcy Court failed to find the facts necessary to justify disregarding it as a

“sham.” The Court also improperly disregarded Appellant’s Declaration.

      At a minimum, Appellant and Hana were free to do business however they

chose, whatever their agreements said. And it is black letter law that when, as here,

both contracting parties agree concerning the meaning of their agreements, their


                                         13
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 22 of 40



understanding controls. Thus, the Bankruptcy Court’s substitution of its own under-

standing of the parties’ agreements for the parties’ understanding was clear error.

      Even if the Bankruptcy Court had interpreted the factoring agreements

correctly, any assignment of the BCBG Invoices at issue to Hana would have been

void because, the undisputed facts show, Appellant received no consideration. The

Invoices therefore belong to Appellant. The Bankruptcy Court’s Order should be

reversed, and summary judgment should be granted to Appellant.

                                   ARGUMENT
    APPELLANT SHOULD BE GRANTED A SUMMARY JUDGMENT
         REVERSING THE COURT BELOW, AND DISMISSING
      THIS PROCEEDING, BECAUSE APPELLANT IS ENTITLED
    TO SET OFF ITS BCBG INVOICES AGAINST ITS DEBT TO BCBG

      Rule 56(a), Fed. R. Civ. P., provides that the court “shall grant summary judg-

ment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

moving party bears the burden of showing that it is entitled to summary judgment.

See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The court “is not to

weigh evidence but is instead required to view the evidence in the light most favor-

able to the party opposing summary judgment, to draw all reasonable inferences in

favor of that party, and to eschew credibility assessments.” Capital Records, LLC v.

ReDIGI, Inc., 934 F. Supp.2d 640, 647 (S.D.N.Y. 2013) (quoting Amnesty Am. v.

Town of W. Hartford, 361 F.3d 113, 122 (2d Cir. 2004)). Accordingly, “if there is

                                         14
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 23 of 40



any evidence in the record from any source from which a reasonable inference in the

[nonmoving party's] favor may be drawn, the moving party simply cannot obtain a

summary judgment.” Binder & Binder PC v. Barnhart, 481 F.3d 141, 148 (2d Cir.

2007). Inferences and burdens of proof on cross-motions for summary judgment are

the same as for a unilateral summary judgment motion. See Straube v. Fla. Union

Free Sch. Dist., 801 F.Supp. 1164, 1174 (S.D.N.Y. 1992).

      Here, the Bankruptcy Court should be reversed, and Appellant’s cross-motion

for summary judgment should be granted, because the undisputed facts show that

Appellant owns the BCBG Invoices at issue and is entitled to execute a setoff.

                                     POINT I
         The Plain Words of Appellant’s Factoring Agreements Did Not
   Effectuate an Assignment of Appellant’s BCBG Invoices to Its Factor Hana

      The plain words of Appellant’s agreements with Hana did not effectuate an

assignment of the BCBG Invoices at issue for a simple reason: The Factoring

Agreement required Hana to accept assignment of the BCBG Invoices at issue by

purchasing them, and the agreements provide no evidence that Hana did so.

      The Factoring Agreement contains mutual covenants: “[Appellant] hereby

agrees to sell, assign and transfer to Hana, and Hana hereby agrees to purchase, all

of Client’s Accounts.” (FA § 1.1 (emphasis added).) Nevertheless, the Bankruptcy

Court ruled that the plain words of the Factoring Agreement, Assignment and

Invoice forms sufficed – on their own – to effectuate an assignment of all of

                                         15
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 24 of 40



Appellant’s BCBG Invoices to Hana: “The assignment was clear on its face that it’s

an assignment. It’s not an offer of assignment.” (D.E. 40 at 53-54.)

      The Court erred by considering only Appellant’s promises, and not Hana’s

promises in response. The Factoring Agreement required Hana to “purchase” all of

Appellant’s BCBG Invoices. (FA § 1.1.) The word “purchase,” according to the

Merriam-Webster and American Heritage Dictionary web sites, means “to obtain”

by “paying” (Merriam-Webster), or “in exchange for” (American Heritage), “money

or its equivalent.”

      The Factoring Agreement gives no indication that Hana gave “money or its

equivalent” for the BCBG Invoices at issue. The Factoring Agreement could only

have done so by providing that Hana would actually pay for each Invoice. Instead, it

says the opposite: Hana can pay nothing at all. The Agreement further provides that

Hana will not extend credit on more than $200,000 in Non-Approved BCBG

Invoices (See FA § 2.1(c)(ix)), though more than $1.7 million in Non-Approved

Invoices are at issue here. The Assignment and Invoice forms similarly do not

promise that Hana will pay Appellant for every Invoice.

      Further, Appellant’s and Hana’s mutual covenants to sell and to buy created

at most a “conditional sale” which was not “completed until the full purchase price

[was] paid.” In re U.S. Express is instructive:

        The contract also states: ‘Seller agrees to sell and Buyer agrees to buy
      the aforementioned certificates. * * *’ (Emphasis added.) This too

                                         16
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 25 of 40



      suggests a conditional sale. The courts have often stressed the phrases
      ‘agrees to sell’ and ‘agrees to buy’ when interpreting a contract as a
      conditional sale contract…The courts take these phrases to mean that the
      sale in question is executory, i.e., the sale will not be completed until the
      full purchase price is paid. Until the full price is paid, title, for the security
      purposes only, remains in the seller. The Referee, in his opinion, did not
      dispute that these phrases suggest an executory sale. He argued, however,
      that the sale was meant to be executory in the sense that it could not be
      completed until approved by the Public Utilities Commission. But even if
      this interpretation is correct it would not follow that the contract is not also
      executory because contingent upon full payment of the purchase price.

255 F.Supp. 584, 588 (N.D. Ca. 1966). See also Fine v. Bradshaw, 138 Cal. App.2d

863, 865 (3d Dist. 1956) (contract providing that purchaser “agrees to buy” and seller

“agrees to sell” was a conditional sale such that title did not pass to the buyer).

      The Bankruptcy Court’s decision should be reversed: the agreements that the

Court relied on do not and cannot establish, “on [their] face,” that Hana purchased

the BCBG Invoices at issue. Hana’s reservation of the right not to advance credit on

BCBG Invoices, and the conditional nature of the parties’ obligations, requires an

examination of extrinsic evidence to determine whether Hana actually did purchase

the Invoices at issue by accepting them for factoring. The evidence is unequivocal:

Hana did not do so. (See Thomas Decl. ¶¶ 5-8; Fleming Decl. ¶¶ 6-17.)

                                       POINT II
             Appellant’s and Hana’s Declarations Entitle Appellant
     to a Summary Judgment that Appellant Owns the BCBG Invoices at Issue

      Because Appellant’s and Hana’s agreements do not establish that Hana

purchased the BCBG Invoices at issue, the Court must turn to extrinsic evidence.

                                            17
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 26 of 40



This evidence is not necessary to interpret an ambiguity in the contract, because

neither the word “purchase” nor the requirement to “purchase” are ambiguous.

Rather, extrinsic evidence is essential to determine whether, as a matter of fact, Hana

purchased the Invoices.

      The evidence on that point is clear: Appellant and Hana have both stated in

Declarations under penalties of perjury – contrary to Hana’s financial interest – that

Hana did not purchase the Invoices at issue:

        The invoices identified in the NYAM proof of claim are all invoices that
      Hana rejected for factoring. Accordingly, Hana never took an ownership
      interest in those invoices, and BCBG (or its successor) owes them
      exclusively to NYAM, not to Hana.

(Thomas Decl. ¶ 8; Fleming Decl. 8.)

      This evidence is clear and dispositive: Hana rejected the Invoices at issue,

refused to lend money based on them, and therefore did not purchase them. Further,

no contrary evidence was presented to the Court to show that Hana gave Appellant

money or its equivalent to purchase the Invoices. Indeed, when the Bankruptcy Court

asked Appellee at oral argument whether Appellant received consideration for the

Invoices, Appellee’s answer was “I do not know.” (D.E. 40 at 24.)

      For the foregoing reasons, the undisputed facts establish that Hana did not

purchase the Invoices at issue and does not own them. Appellant does own them, and

is therefore entitled to a summary judgment that it can set the Invoices off against its

much smaller unpaid debt to BCBG. See, e.g., Britz Fertilizers, Inc. v. Bayer Corp.,

                                          18
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 27 of 40



665 F. Supp. 2d 1142, 1159 (E.D. Cal. 2009) (granting partial summary judgment

and stating that, “‘[u]nder California law, the interpretation of a written contract is a

matter of law for the court even though questions of fact are involved.””) (quoting

Southland Corp. v. Emerald Oil Co., 789 F.2d 1441, 1443 (9th Cir. 1986)); Harrison

v. Adams, 20 Cal.2d 646 (1942) (mutual debtors can offset their debts); 11 U.S.C.

§ 553 (preserving state law rights of setoff). In addition, because Appellant does not

owe Appellee any further payment, this proceeding should be dismissed.

                                      POINT III
      The Bankruptcy Court Should Not Have Disregarded the Declarations
   of Appellant and Hana, which This Court Can and Should Properly Rely On

      The Bankruptcy Court should not have disregarded the Declarations of Hana’s

Mr. Thomas and Appellant’s Fleming. The Court ruled that those Declarations are:

      a contradiction of both the documents and the prior testimony. And for
      that reason I’m not going to consider them, let alone credit them. I believe
      that the documents are clear and unambiguous on [their] face.

(D.E. 40 at 54.)

      The Bankruptcy Court’s ruling, because it is based on the factoring

agreements’ “clear and unambiguous” terms, appears to rely on the “parol evidence

rule.” California’s parol evidence rule, which Appellant assumes to govern for

purposes of this appeal (see FA § 12), bars the use of evidence outside of a contract

to “contradict” the contract’s terms. See, e.g., Kanno v. Marwit Capital Partners II,

18 Cal.App.5th 987 (2017); Cal. Code Civ. P. 1856, et seq.

                                           19
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 28 of 40



      The Bankruptcy Court’s ruling should be reversed for three main reasons.

First, the parol evidence rule does not bar reliance on the Thomas and Fleming

Declarations because, as shown in Point I, they do not contradict the factoring

agreements’ terms. The agreements do not unambiguously state that Hana purchased

the Invoices at issue or contain any other relevant provision which the Declarations

contradict. Consequently, the parol evidence rule is not a proper ground for the

Bankruptcy Court, or this Court, to disregard them.

      Second, the Declarations cannot be excluded from consideration because they

discuss the declarant’s actions after the agreements were entered into, which by

definition cannot “contradict” the agreements. For example, the Declarations

describe Appellant’s and Hana’s conduct in doing business under the agreements,

including Hana’s process for determining whether to factor an invoice, Hana’s rejec-

tion of the Invoices at issue for factoring, and Hana’s belief, as a result of its

rejection, that it did not obtain an ownership interest in the Invoices. (See, e.g.,

Thomas Decl. ¶¶ 4-8.) These facts as stated in Mr. Thomas’s Declaration suffice to

establish that Hana did not provide Appellant with money or its equivalent for the

BCBG Invoices at issue, and thus did not “purchase” those Invoices as the Factoring

Agreement required. Mr. Thomas’s statements also do not “contradict” the terms of

the parties’ agreements, and therefore cannot be excluded from evidence based on

the parol evidence rule. The rule simply does not apply. See also Cal. Code Civ. P.


                                         20
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 29 of 40



1856 (“Terms set forth in a writing … may be explained or supplemented by course

of dealing ... or by course of performance”).

      Third, although the Bankruptcy Court did not expressly rule that the Thomas

and Fleming Declarations should be disregarded as “shams,” the Court indicated an

inclination to rule that way based on the Court’s view that the Declarations contradict

“both the documents and the prior testimony.” (D.E. 40 at 54.) Disregarding the

Declarations as “shams,” however, would be contrary to both the facts and the law.

      In the Second Circuit, the “sham issue of fact” doctrine “prohibits a party from

defeating summary judgment simply by submitting an affidavit that contradicts the

party’s previous sworn testimony.” Moll v. Telesector Resources Group, 760 F.3d

198, 205 (2d Cir. 2014) (original emphasis).) The doctrine extends to third party

witnesses, such as hired experts, only when the witness has a “close relationship” to

a party and the testimony was submitted to “manufactur[e] a factual dispute” by con-

tradictions which are, “‘unequivocal and inescapable,’ and ‘unexplained.’” Id. (quot-

ing In re Fosamax Prods., 707 F.3d 189, 194 (2d Cir. 2013).) Moreover, “the ‘sham

issue of fact’ doctrine does not mandate that the court disregard a non-party witness’s

subsequent testimony when it conflicts with the non-party witness's prior statement,”

Moll, 760 F.3d at 201, let alone when, as here, there is no such conflict.

      Mr. Thomas is Hana’s First Senior Vice President and Customer Credit

Manager. (Thomas Decl. ¶ 1.) Neither he nor Hana are parties in this proceeding,


                                          21
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 30 of 40



and neither was deposed or served with a document request. (See D.E. 40 at 42.)

Given these facts, Mr. Thomas’s Declaration plainly cannot contradict his own prior

testimony, because there was no such testimony. His Declaration also does not

contradict the factoring agreements for the reasons discussed above. Consequently,

the “sham issue of fact” doctrine does not apply to his Declaration. See Crawford v.

Franklin Credit Mgmt. Corp., 758 F.3d 473 (2d Cir. 2014) (“sham” doctrine does

not apply when the prior, allegedly inconsistent testimony was given by someone

else); In re World Trade Ctr. Disaster Site Litig., 758 F.3d 202, 213 (2d Cir. 2014)

(“[P]laintiffs may not create material issues of fact by submitting affidavits that

dispute their own prior testimony. The principle does not apply, however, if the

statements ‘are not actually contradictory,’ or ‘the later sworn assertion addresses an

issue that . . . was not thoroughly or clearly[] explored . . . .’” (citation omitted)).

       In any event, because the Bankruptcy Court did not make findings of fact

sufficient to establish that Appellant was able to influence Mr. Thomas’s testimony,

identify any “unequivocal and inescapable” contradictions in his Declaration, or

determine that any such contradictions were “unexplained,” the Court’s refusal to

consider Mr. Thomas’s Declaration, if based on the “sham” doctrine, was clear error.

Further, to the extent that the Court distrusted the Declaration merely because it

paralleled Mr. Fleming’s, that is easily explained: They were both telling the truth.

       There are also no grounds for excluding Mr. Fleming’s Declaration as a


                                            22
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 31 of 40



“sham,” particularly on summary judgment. Mr. Fleming’s Declaration explains, as

discussed above in the Statement of the Case, that he did not use terms like

“assigned” in their legal sense when he was deposed, but in a businessman’s sense –

he provided BCBG Invoices to Hana with an Assignment form, so he “assigned”

them, and Hana became their owner. Mr. Fleming is not a lawyer, and his use of

more precise terminology in his Declaration – which takes concepts like

“consideration” into account – does not make him a liar.

      Moreover, and crucially, nothing in Mr. Fleming’s prior testimony establishes

that his account of the facts is incorrect. There is no statement in Mr. Fleming’s prior

testimony or anywhere else that Hana purchased the Invoices at issue by factoring

them, paying for them, or providing a monetary equivalent. The 8-page table

Appellee submitted to the Bankruptcy Court to demonstrate Mr. Fleming’s purported

self-contradictions identifies only three, and they all are a matter of legal

terminology: (1) Mr. Fleming initially failed to distinguish between “factoring” and

“offering for factoring”; (2) he initially failed to distinguish between “assigning” and

“offering for assignment,” and (3) he was not consistent in stating when an invoice

offered for assignment became “owned” by the assignee. (D.E. 33, Exh. A.)

      In any event, this Court has no need to rely on Mr. Fleming’s Declaration in

deciding this matter, because Mr. Thomas’s Declaration suffices to establish that

Hana did not purchase, and therefore does not own, the BCBG Invoices at issue.


                                          23
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 32 of 40



Appellant’s cross-motion for summary judgment should be granted.

                                       POINT IV
       Even If the Unambiguous Words of the Factoring Agreements Had
   Effectuated an Assignment – and They Did Not – The Contracting Parties
Were Free to Modify Their Agreement and Conduct Their Business as They Chose

      Even if the factoring agreements had provided unambiguously that Hana

purchased the Invoices at issue – and they do not – California law requires considera-

tion of the contracting parties’ conduct in interpreting their contract, and the parties

were free to modify their agreement and conduct their business as they chose.

      This is not the usual situation in which one contracting party attempts to bind

another contracting party to the written terms that they had both agreed upon. Here,

an outsider is trying to bind both contracting parties to written terms that the outsider

wishes the contracting parties had agreed upon. The Bankruptcy Court erred by

treating this case as if it were the former situation instead of the latter.

      California contract law recognizes that contracting parties’ conduct is admis-

sible to explain the terms of their contract even when the parties’ interpretations of

the contract do not agree. California’s parol evidence rule, embodied in California

Civil Code § 1856, provides: “Terms set forth in a writing … may be explained or

supplemented by course of dealing or usage of trade or by course of performance.”

Indeed, as this Court recognized in reversing an earlier Bankruptcy Court decision,

“a court applying California contract law may also consider extrinsic evidence


                                            24
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 33 of 40



regarding contract interpretation, even if it does not find the language of the

contract to be ambiguous.” In re Calpine, 406 B.R. 463, 472 (S.D.N.Y. 2009)

(emphasis added). See also Foad Consulting Group, Inc. v. Azzalino, 270 F.3d 821,

826 (9th Cir. 2001) (“California has a liberal parol evidence rule:       It permits

consideration of extrinsic evidence to explain the meaning of the terms of a contract

even when the meaning appears unambiguous.”)

      Further, “California contract law recognizes the principle of implied modifi-

cation by conduct.” G.P.P., Inc. v. Guardian Protection Prods., 2017 WL 1881385

(E.D. Cal. 2017) (quoting Gen. Elec. Capital Corp. v. MSI Modular Sys., 2015 WL

11438597, at *2 (C.D. Cal. Aug. 17, 2015)); see Matanuska Valley Farmers Coop

Ass’n v. Monaghan, 188 F.2d 906, 909 (9th Cir. 1951) (the parties’ conduct “must be

deemed to have modified the written contract by mutual agreement”).

      More generally, the California courts have held, “[n]ot only is course of

performance relevant in ascertaining the meaning of the parties’ agreement, it may

supplement or qualify the terms of the agreement, or show a waiver or modification

of any term inconsistent with the course of performance.” Id. (quoting Emp’rs Rein-

surance Co. v. Superior Court, 161 Cal. App. 4th 906, 920-21 (2008)). This is true

even when, as here, “the written agreement includes a clause expressly prohibiting

modification.” Alvarado Orthopedic Research, L.P. v. Linvatec Corp., 2013 WL

2351814, at *4 (S.D. Cal. May 24, 2013) (citing Wagner v. Glendale Adventist Med.


                                         25
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 34 of 40



Center, 216 Cal. App. 3d 1379, 1388 (1989)).

      Given California’s rules of contract interpretation, the Bankruptcy Court erred

by refusing to consider evidence concerning Appellant’s and Hana’s conduct under

their agreements even if those agreements could be read, clearly and unambiguously,

to effectuate an assignment of all BCBG Invoices to Hana. This Court should

therefore reverse the Bankruptcy Court and, based on the evidence in the Thomas

and Fleming Declarations, hold that the Invoices at issue belong to Appellant. The

relevant facts, as shown above, are undisputed: Hana did not purchase the $1.7

million in Invoices at issue, even though Appellant provided them to Hana with

Assignment forms, because Hana rejected those Invoices for factoring and gave

Appellant nothing for them in return. Mr. Fleming’s lack of clarity regarding

terminology at his deposition does nothing to change those facts.

      In any event, when both contracting parties agree concerning the meaning of

their contract, as in the “rare instance” presented here, their shared understanding is

controlling. The Restatement (Second) of Contracts states this principle as black

letter law: “Where the parties have attached the same meaning to a promise or agree-

ment or a term thereof, it is interpreted in accordance with that meaning.” Id.

§ 201(1). Further, in interpreting a contract, “the primary search is for a common

meaning of the parties, not a meaning imposed on them by the law.” Id., Cmt. c. See

also 2 Farnsworth on Contracts (3d) § 7.9 (“[A]uthority … supports giving effect to


                                          26
         Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 35 of 40



a common meaning shared by both parties in preference to an objective meaning”

imposed by the courts).

      The Bankruptcy Court has also recognized this principle:

        In “rare” instances, however, where “both parties in a contract dispute
      have a contemporaneous understanding that, although unexpressed, is
      harmonious, that understanding may inform the meaning of an ambiguous
      contract.” Id.; accord Baladevon, Inc. v. Abbott Labs., Inc., 871 F. Supp.
      89, 98-99 (D. Mass. 1994) … (“[T]he Court concludes that the undisputed
      evidence as to both the contracting parties’ subjective intent controls the
      interpretation of the ambiguous contract terms.”); RESTATEMENT
      (SECOND) OF CONTRACTS § 201(1) (“Where the parties have attached
      the same meaning to a promise or agreement or a term thereof, it is
      interpreted in accordance with that meaning.”); E. ALLAN
      FARNSWORTH, FARNSWORTH ON CONTRACTS § 7.9 (3d ed. 2004)
      (where parties share a common meaning, prevailing view is that their
      subjective understanding controls).

In re Old Carco LLC, 551 B.R. 124, 129 (2016). See also Tri-Star Electronics Intern.

v. Preci-Dip Durtal, 619 F.3d 1364 (Fed. Cir. 2010) (contracting parties’ shared

understanding of assignment was controlling despite the written terms); Ahmad v.

Furlong, 435 F.3d 1196, 1203 (10th Cir. 2006) (recognizing the impropriety of “a

court’s resolving a contractual ambiguity contrary to the intent of both contracting

parties.”); James v. Zurich-Am. Ins. Co. of Ill., 203 F.3d 250, 255 (3d Cir. 2000)

(“[T]he consistent practical construction given to that provision by the parties to the

contract controls its terms.”).

      As the foregoing authorities establish, Appellant’s and Hana’s shared inter-

pretation of their agreements is controlling, even if the agreements’ terms are


                                          27
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 36 of 40



unambiguous and the Court is inclined to adopt a different interpretation. Appellant

and Hana agree: The Factoring Agreement, Assignment and Invoice forms did not

effectuate an assignment of the BCBG Invoices at issue to Hana. Hana “never took

an ownership interest” in them. (Thomas Decl. ¶ 8.) The undisputed facts

demonstrate, therefore, that the Invoices belong to Appellant.

                                     POINT V
            Hana Does Not Own the $1.7 Million in Invoices at Issue
         Here Because Hana Gave Appellant No Consideration for Them

      The undisputed facts show that Hana did not give Appellant anything in ex-

change for the BCBG Invoices at issue here. The factoring agreements do not require

any payment for Non-Approved invoices, especially if they exceed $200,000; Hana

“rejected” the Invoices at issue; and Appellant “did not receive anything in return”

for them. (See FA § 2.1(c)(ix); Thomas Decl. ¶ 8; Fleming Decl. ¶¶ 8, 11-12, 14.)

      Even Appellee’s counsel admitted that she “d[id] not know” if Appellant

received consideration for the Invoices at issue. (D.E. 40 at 24.) However, she did

offer the Bankruptcy Court two arguments: That “the factoring arrangement as a

whole” provided consideration, and that no consideration was necessary under

California law. (D.E. 40 at 25.) Both arguments are incorrect.

      California law is clear: A contractual assignment, like any other contract,

requires consideration. See, e.g., Swift Harvest USA, LLC v. Dollar General Corp.,

2018 WL 7348845 (C.D. Ca. 2018) (holding that certain assignments were invalid

                                         28
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 37 of 40



under California law for lack of consideration); Embassy Realty Assoc. v. Southwest

Prods. Co., 126 Cal. App.2d 725 (1954) (same).

      There are, however, two recognized exceptions to the rule that assignments

require consideration – gifts, and “assignments for collection” which transfer legal

but not beneficial title or the right of setoff. See, e.g., Harrison v. Adams, 20 Cal.2d

646 (1942). However, as the parties’ agreements and Declarations make clear,

Appellant did not intend to give Hana $1.7 million in invoices as a gift, and Appellee

admits that the assignments here are not just for collection. (See D.E. 31 at 11-12.)

Consequently, the exceptions do not apply, and consideration was required.

      Further, the only case that Appellee cited to support its arguments is

Amalgamated Transit Union v. Superior Court, 46 Cal.4th 993 (2009). (See D.E. 40

at 24-25). Amalgamated is inapposite because it concerns a gift – a gratuitous

assignment of a right to sue – and its only relevant holding is that the assignment

there was barred by statute. In addition, although Amalgamated states in dictum that

“assignments need not be supported by any consideration,” it does so based on two

examples: National R. Co. v. Metropolitan T. Co., 17 Cal.2d 827, 831 (1941), which

concerns an assignment for collection, and Restatement (Second) of the Law of

Contracts § 332, which concerns “Revocability of Gratuitous Assignments.”

      Appellee’s argument that the “factoring arrangement as a whole” provided

consideration is equally without merit. The plain words of the Factoring Agreement


                                          29
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 38 of 40



do not state that Appellant will assign its valuable Invoices for free; they state that

Hana will purchase the Invoices. Also, the Declarations make clear the parties’

intention that Hana would pay for each invoice.

      Moreover, the Factoring Agreement merely promises to assign Invoices in the

future. Any assignment of the Invoices at issue could only have been effectuated,

therefore, by the Assignment forms. Yet, the Declarations show that Appellant

received nothing in exchange for its Assignment forms, and because the Factoring

Agreement had already been entered into, it was, at most, past consideration and

insufficient to support a new assignment.

      Accordingly, Appellant did not assign the $1.7 million in Invoices at issue to

Hana because it received no consideration in exchange. Even if the Agreements were

read to effectuate an assignment, therefore, the assignment would be void. The

undisputed facts therefore show that the Invoices at issue belong to Appellant, not

Hana, and that Appellant should be allowed to set them off. The Bankruptcy Court’s

Order should be reversed, and Appellant’s cross-motion should be granted.

                                   CONCLUSION

       For the foregoing reasons, this Court should reverse the Order of the

 Bankruptcy Court below, grant Appellant’s Cross-Motion, dismiss this proceed-

 ing, and grant such other and further relief as is just and proper.




                                           30
       Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 39 of 40



Dated: New York, New York
       May 30, 2019
                                  GRIFFIN HAMERSKY LLP

                                  By: /s/ Michael D. Hamersky
                                  Michael D. Hamersky
                                  Scott A. Griffin
                                  Richard K. Milin
                                  420 Lexington Ave, Suite 400
                                  New York, New York 10170
                                  Telephone: (646) 998-5580
                                  Facsimile: (646) 998-
                                  5574rmilin@grifflegal.com
                                  mhamersky@grifflegal.com

                                  Counsel for Appellant, NYAM, LLC




                                    31
        Case 1:19-cv-02963-PGG Document 8 Filed 05/30/19 Page 40 of 40



                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 8015(a)(7) of the Federal Rules of Bankruptcy Procedure,

the undersigned counsel hereby certifies that as measured by the word-processing

system used to prepare this brief, there are 7,715 words in the Appellant’s Brief.

Dated: New York, New York
       May 30, 2019
                                       GRIFFIN HAMERSKY LLP

                                       By: /s/ Michael D. Hamersky
                                       Michael D. Hamersky
                                       Scott A. Griffin
                                       Richard K. Milin
                                       420 Lexington Ave, Suite 400
                                       New York, New York 10170
                                       Telephone: (646) 998-5580
                                       Facsimile: (646) 998-
                                       5574rmilin@grifflegal.com
                                       mhamersky@grifflegal.com

                                       Counsel for Appellant, NYAM, LLC




                                         32
